Name: 2006/411/EC: Commission Decision of 14 June 2006 amending Decision 2006/346/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(2006) 2323) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  international trade;  means of agricultural production;  health;  agricultural activity;  European Union law
 Date Published: 2006-06-15; 2007-05-08

 15.6.2006 EN Official Journal of the European Union L 163/12 COMMISSION DECISION of 14 June 2006 amending Decision 2006/346/EC concerning certain protection measures relating to classical swine fever in Germany (notified under document number C(2006) 2323) (Text with EEA relevance) (2006/411/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Whereas: (1) Following outbreaks of classical swine fever in Germany, protection and surveillance zones were immediately established around outbreak sites in Germany in accordance with Article 9(1) of Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (2). (2) In addition, Commission Decision 2006/346/EC of 15 May 2006 concerning certain protection measures relating to classical swine fever in Germany and repealing Decision 2006/274/EC (3) was adopted in order to maintain and extend the measures taken by Germany pursuant to Directive 2001/89/EC. (3) Based on the recent information provided by Germany, it is appropriate to amend those protection measures relating to classical swine fever in that Member State provided for in that Decision, in particular as regards the parts of North Rhine-Westphalia where those measures apply. (4) It is also appropriate to provide for derogations for the movements of pigs from certain holdings which have received live pigs in those parts of North Rhine-Westphalia concerned by classical swine fever. (5) It is necessary to extend the application of Decision 2006/346/EC and at the same time and without prejudice to the restrictions applied in accordance with Directive 2001/89/EC to make provisions to adapt the restricted areas to the actual disease situation. (6) Decision 2006/346/EC should therefore be amended accordingly. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/346/EC is amended as follows: 1. Article 1 is replaced by the following: Article 1 Germany shall ensure that no pigs are dispatched to other Member States and to third countries from: (a) the areas listed in Annex I; (b) holdings on its territory located outside the areas listed in Annex I that have received pigs since 15 March 2006 from a holding located in the areas listed in Annex I. 2. Article 2 is replaced by the following: Article 2 1. Germany shall ensure that: (a) without prejudice to the measures provided for in Directive 2001/89/EC, and in particular Articles 9, 10 and 11 thereof: (i) no pigs are transported from holdings within the areas listed in Annex I(A); (ii) the transport of slaughter pigs coming from holdings situated outside the areas listed in Annex I(A) to slaughterhouses located within those areas and the transit of pigs through those areas is only allowed:  via major roads or railways, and  in accordance with the detailed instructions provided for by the competent authority to prevent such pigs coming into direct or indirect contact with other pigs during transport; (b) no pigs are dispatched from the areas listed in Annex I(B) to other areas within Germany, except for the direct transport of: (i) slaughter pigs to a slaughterhouse for immediate slaughter, provided that the pigs originate from one single holding; (ii) breeding and production pigs to a holding, provided that the pigs have been resident for at least 30 days, or since birth if less than 30 days of age, on a single holding:  which has not received live pigs during the 30-day period immediately prior to the date of dispatch of the pigs; and  on which the clinical examination carried out in accordance with Chapter IV(D)(2) of the Annex to Decision 2002/106/EC have been completed with negative results. 2. By way of derogation from paragraph 1(a), the competent authority may authorise the transport of pigs from a holding situated within the areas listed in Annex I(A) but outside a protection or surveillance zone: (a) directly to a slaughterhouse situated within those areas, or in exceptional cases, to designated slaughterhouses in Germany located outside those areas, for immediate slaughter, provided that the pigs are dispatched from a holding on which the clinical examinations carried out in accordance with Chapter IV(D)(3) of the Annex to Decision 2002/106/EC have been completed with negative results; (b) to a holding situated within those areas, provided that the pigs have been resident for at least 45 days, or since birth if less than 45 days of age, on a single holding of origin which: (i) has not received live pigs during the 45-day period immediately prior to the date of dispatch of the pigs; (ii) on which the clinical examinations carried out in accordance with Chapter IV(D)(2) and the second to fourth paragraph of Chapter IV(D)(4)of the Annex to Decision 2002/106/EC have been completed with negative results. (c) By way of derogation from point (b)(i), Germany may: (i) reduce the 45-day period to a 20-day period, provided that during the six-month period immediately prior to the date of dispatch of the pigs the holding of origin referred to in point (b) has not received any other pigs, other than gilts, from one and the same single holding; or (ii) suspend the application of the condition provided for in paragraph 2(b)(i), if the holding of origin referred to in that paragraph has not received any other pigs, other than gilts, that have been subjected to laboratory tests, carried out on samples taken within 10 days of the date of dispatch, with negative results for the following:  a test for the detection of antibodies, and  two consecutive tests at seven days interval for the detection of the classical swine fever virus genome (RT-PCR) carried out in the national reference laboratory. 3. By way derogation from paragraph 1(a), the competent authority may authorise the direct transport of pigs from a holding situated within a surveillance zone to a designated holding in which no pigs are present and which is situated within the same surveillance zone, provided that: (a) such transport takes place in accordance with the conditions in Article 11(1)(f) and Article 11(2) of Directive 2001/89/EC; (b) the examinations provided for in Chapter IV(D)(2) of the Annex to Decision 2002/106/EC have been completed with negative results on the holding from which the pigs are dispatched. 4. By way derogation from paragraph 1(a), the competent authority may authorise the direct transport of pigs from a holding situated within a surveillance zone to a designated holding in the protection zone, provided that: (a) the designated holding of destination is situated at least 10 km from the national border with another Member State and no pigs have been present on that holding for at least 21 days following the date of completion of the cleaning and disinfection in accordance with Article 12 of Directive 2001/89/EC; (b) the designated holding of destination has undergone a third cleansing and disinfection under veterinary supervision prior to the introduction of the pigs; (c) all the pigs arrive at the designated holding of destination within a period of 20 days; (d) pigs in the designated holding of destination are subjected to a serological examination in accordance with Chapter IV(E) of the Annex to Decision 2002/106/EC, carried out on samples taken not earlier than 40 days following the date of the arrival of the last pigs referred to in point (c); (e) no pigs leave the designated holding of destination except, following the examination referred to in point (d) for direct slaughter in a slaughterhouse situated in the areas listed in Annex I(A). The competent authority in Germany shall record all such transports of pigs and immediately notify the Commission thereof in the Standing Committee on the Food Chain and Animal Health. 3. Article 8 is replaced by the following: Article 8 1. Decision 2006/346/EC shall be amended as follows: (a) Article 2(1)(b) is deleted; (b) in Article 2(2)(b), the words within those areas  are replaced by the words in Germany ; (c) in Article 2(4)(e), the words slaughterhouses situated in the areas listed in Annex I(A)  are replaced by the words designated slaughterhouses situated in the Regierungsbezirk MÃ ¼nster ; (d) Part A of Annex I is replaced by the following: A. In North Rhine-Westphalia, the area of the surveillance zone established in accordance with Directive 2001/89/EC around outbreaks Borken-01, Borken-02 and Borken-03. ; (e) Part B of Annex I is deleted. This paragraph shall apply from 1 July 2006. 2. This Decision shall apply until 31 July 2006. However, the measures provided for in this Decision may no longer be applied from the date that: (a) all the holdings referred to in Article 2(4)(a) have undergone the serological examinations, provided for in Article 2(4)(d), and obtained negative results; and (b) Germany has notified the Commission and the other Member States of such negative results. 3. For the purpose of paragraph 1, on 30 June 2006 Germany shall confirm to the Commission and the other Member States that: (a) it has complied with the conditions of this Decision; and (b) since the date of adoption of this Decision no further outbreak of classical swine fever has been suspected or occurred in the areas listed in Annex I. 4. Following confirmation of compliance with the conditions referred to in paragraph 3, Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. 4. Annex I to Decision 2006/346/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 14 June 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 316, 1.12.2001, p. 5. Directive as amended by the 2003 Act of Accession. (3) OJ L 128, 16.5.2006, p. 10. Decision amended by Decision 2006/391/EC (OJ L 150, 3.6.2006, p. 24). ANNEX ANNEX I Areas in Germany referred to in Articles 1, 2, 3, 5 and 6: A. In North Rhine-Westphalia: the whole territory of the Regierungsbezirk MÃ ¼nster and the territory of the Regierungsbezirk DÃ ¼sseldorf, north of the Rhine and the motorway BAB 2. B. In North Rhine-Westfalia: the whole territory of the Regierungsbezirk Arnsberg and the territory of the Regierungsbezirk DÃ ¼sseldorf, south of the Rhine and the motorway BAB 2.